IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60224
                         Summary Calendar
                        __________________


GREG DANIEL SIMMONS,

                                      Plaintiff-Appellant,

versus

UNIVERSITY OF SOUTHERN MISSISSIPPI;
  VERNETTA P. FAIRLEY,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 2:93-CV-148
                        - - - - - - - - - -
                          December 1, 1995
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Greg Daniel Simmons appeals from the district court's order

dismissing his complaint with prejudice.     He argues that he

presented sufficient evidence of discrimination, that the

defendants failed to accommodate his disability, and that the

district court erred in granting the defendants' motion to quash

his subpoenas duces tecum.   Our review of the record reveals that

the evidence amply supports the district court's findings that

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
Simmons was discharged because he made excessive errors and not

for any discriminatory reason.   Those findings are not clearly

erroneous.   We also conclude that the district court did not

abuse its discretion in granting the defendants' motion to

suppress.

     AFFIRMED.